Citation Nr: 0935819	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  08-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1975.  The Veteran died in March 2007, and the appellant is 
his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from May 2007 and August 2007 rating 
decisions of the Muskogee, Oklahoma Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied the 
appellant's claim for service connection for the Veteran's 
cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served on active duty in Thailand as an F-105 
aircraft mechanic on the Takhli Air Force base between 
October 1969 to October 1970, and as a crew chief on the 
Korat Air Force base between November 1971 and November 1972.  

The Board acknowledges that the Veteran filed an original 
claim for service connection for sarcoma in December 2006 and 
died three months later in March 2007.  

In May 2007, the appellant filed her own claim for service 
connection in which she claims that the Veteran was exposed 
to Agent Orange while serving on the above Air Force bases in 
Thailand, and that the Agent Orange exposure caused the 
Veteran's sarcoma that led to his death.  The appellant 
asserts that Agent Orange was used on the Takhli and Korat 
Air Force bases in Thailand, and that it was stored at the 
Korat Air Force base.  See Form 21-4138, July 2007.

After a thorough review of the claims folder, the Board finds 
that additional evidentiary development is necessary prior to 
the adjudication of the appellant's claim.

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases that 
manifest to a degree of 10 percent within a specified period 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
C.F.R. §§ 3.307(a)(6) and (d), 3.309(e) (2008).  

Certain types of sarcoma, including liposarcoma, are included 
in the list of diseases for which presumptive service 
connection based on exposure to herbicides in Vietnam may be 
granted.  38 C.F.R. §§ 3.307(a)(6) and (d), 3.309(e) (2008).

The Board notes that 38 C.F.R. § 3.313 provides that service 
in "Vietnam" generally includes service in the waters 
offshore or service in other locations if the conditions of 
service involved duty or visitation to Vietnam.  See 38 
C.F.R. § 3.313 (2008).  VA General Counsel, however, has 
determined specifically that the presumptive service 
connection provision of 38 C.F.R. § 3.307 relating to 
herbicide exposure in Vietnam "requires that an individual 
actually have been present within the boundaries of the 
Republic to be considered to have served there."  See 
VAOPGCPREC 27-97 at par. 8.  VA General Counsel has concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Additionally, there is no presumptive 
service connection for claims based on servicing or working 
on aircraft that flew bombing missions over Vietnam.  See VA 
Fast Letter 09-20 (May 6, 2009).  A showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The appellant concedes that the Veteran never served in 
Vietnam, and the Board notes that the Veteran never asserted 
that he served in Vietnam in his own original claim for 
service connection for sarcoma.  See Forms 21-4138, December 
2006 (Veteran's claim) and July 2007 (the appellant's 
statement in support of her claim).

Notwithstanding the above provisions of 38 C.F.R. §§ 3.307 
and 3.309, the Veteran's Dioxin and Radiation Exposure 
Compensation Standards ("Radiation Compensation") Act does 
not preclude an appellant from establishing service 
connection with proof of actual direct causation.  Pub. L. 
No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

None of the service treatment records reflect any diagnoses 
or treatment for sarcoma or any complaints relating to the 
Veteran's left thigh area.

December 2006 VAMC treatment records reflect that the Veteran 
was diagnosed with sarcoma of the left thigh.  A January 2007 
VAMC pathology report reflects that the Veteran was more 
specifically diagnosed with liposarcoma of the "left 
thigh/pelvis."  The Board notes that liposarcoma is one of 
the diseases for which presumptive service connection based 
on exposure to herbicides in Vietnam may be granted.  38 
C.F.R. §§ 3.307(a)(6) and (d), 3.309(e) (2008).

The Department of Defense (DOD) maintains a list of sites 
where tactical herbicides, such as Agent Orange, were used, 
tested, or stored during the Vietnam era.  This listing is 
available on the internet, and the Board acknowledges of copy 
of such list that was submitted by the appellant.  The list 
includes three notations with respect to Thailand, although 
all three entries reflect dates of 1964 to 1965, which was 
about four years before the Veteran's first tour in Thailand.  
The first entry reports that there was a large-scale field 
test program to determine the effectiveness of Agent Orange 
in defoliation of upland forest or jungle vegetation.  A 
second entry reflects that field tests of Agent Orange were 
conducted to evaluate such variables as rates, volume of 
application, season, and vegetation, and it reflects that 
aerial application tests at several CONUS and OCONUS 
locations are provided in tables.  A third entry reflects 
that extensive tests were conducted specifically at the 
replacement training center of the Royal Thai Army near 
Pranburi, Thailand, in order to perform onsite evaluation of 
phytotoxic chemicals on vegetation.  Again, the Board notes 
that all three of the above entries reflect dates prior to 
the Veteran's service in Thailand.

However, there potentially exists information pertaining to 
the use of commercial herbicides that would have been 
approved by the Armed Forces Pest Control Board and sprayed 
under the control of the Base Civil Engineer.  Since 1957, 
the Armed Forces Pest Control Board (now known as the Armed 
Forces Pest Management Board) has routinely provided a 
listing of all approved commercial herbicides and pesticides 
used on U.S. military installations worldwide.  When such 
information is potentially pertinent to a claim, a request 
must be sent directly to the U.S. Army & Joint Services 
Records Research Center (JSRRC) in order to attempt to 
corroborate a veteran's claimed exposure. See VA Fast Letter 
09-20 (May 6, 2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send a request to 
the JSRRC in order to attempt to determine 
whether the Veteran was exposed to 
commercial herbicides as alleged during 
his period of service, to include his 
reported service while stationed at the 
Air Force base located in Takhli, Thailand 
between October 1969 and October 1970, and 
in Korat, Thailand between November 1971 
and November 1972.

2. Thereafter, readjudicate the claim.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the appellant and her representative 
should be provided with a Supplemental 
Statement of the Case ("SSOC") and 
afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




